        Case 2:21-cv-00463-RDP Document 1 Filed 03/31/21 Page 1 of 20                     FILED
                                                                                 2021 Mar-31 PM 02:27
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 HUGH THOMAS TULLY,                      )
                                         )
       Plaintiff,                        )
                                         )     CIVIL ACTION NO.
 v.                                      )
                                         )     ____________________________
 THE PRUDENTIAL                          )
 INSURANCE COMPANY OF                    )
 AMERICA,                                )
                                         )
       Defendant.

                                  COMPLAINT

      COMES NOW, the Plaintiff, Hugh Thomas Tully, and in support of his

Complaint says as follows:

                     FACTS COMMON TO ALL COUNTS

1.    The Plaintiff is a resident of Shelby County, Alabama.

2.    The Defendant, The Prudential Insurance Company of America (hereafter

“Prudential”), is, upon information and belief, a foreign corporation that does

business by agent or otherwise in the State of Alabama and provided a long-term

disability policy of insurance for employees of O’Neal Industries, Inc., at all times

relevant to this Complaint.
         Case 2:21-cv-00463-RDP Document 1 Filed 03/31/21 Page 2 of 20




3.      The Plaintiff worked for O’Neal Industries, Inc. for almost thirty (30) years.

During his employment with the company, he matriculated to the position of

Director of Indirect Taxes.

4.      The Plaintiff was a participant in a long-term disability plan, which was

underwritten by the Defendant.

5.      The Defendant does business by agent in the Northern District of Alabama

and all other counties in the State of Alabama.

6.      The Plaintiff’s job required him to manage sales and use tax, business license,

annual reporting and unclaimed property functions in a multi-corporation, multi-

subsidiary, and multi-state environment.

7.      His job was very demanding and fast-paced, requiring him to work

approximately ten (10) to twelve (12) hours a day, approximately five (5) days a

week.

8.      The Plaintiff’s job also required frequent/extensive travel (to conduct audits)

and other, light to sedentary physical demand duties. Due to being required to

complete a significant amount of paperwork, the Plaintiff also spent significant time

working on the computer.

9.      Approximately ten (10) years prior to the Plaintiff becoming disabled, he

developed a burning sensation in his feet while on a skiing trip. The Plaintiff thought

he had hurt himself while skiing.


                                          -2-
        Case 2:21-cv-00463-RDP Document 1 Filed 03/31/21 Page 3 of 20




10.   Because his pain continued after he returned home, the Plaintiff sought

medical treatment. He was misdiagnosed with plantar fasciitis. Over the next five

(5) years, the Plaintiff attempted different treatment modalities which proved

unsuccessful in relieving his foot pain. The burning sensations and numbness in his

feet worsened.

11.   Eventually, he consulted a neurologist who accurately diagnosed the Plaintiff

with polyneuropathy. His condition began to respond to treatment and the Plaintiff

continued working over the next five (5) years while remaining under the care of his

neurologist. Gradually, however, due to being on his feet day in and day out, the

Plaintiff’s pain worsened. During this period, the Plaintiff underwent several

adjustments/increases to his medication.

12.   Around 2018, the Plaintiff’s pain began interfering significantly with his

work. He was distracted and unable to focus on work-related tasks. His hands were

numb and tingly, making typing difficult.

13.   The Plaintiff had been accustomed to spending evenings after work doing yard

work. However, as his condition worsened, making work difficult, he was forced to

start resting in the evenings to be able to return to work the following day.

14.   Eventually, the Plaintiff’s evening rest periods were insufficient to allow him

enough recuperation to return to work the following day. The Plaintiff began making

mistakes at work, which his supervisor also noticed.


                                         -3-
        Case 2:21-cv-00463-RDP Document 1 Filed 03/31/21 Page 4 of 20




15.   Therefore, he was forced to take leave from work around March 2018. His

short-term disability claim was approved by third party administer acting on behalf

of his employer. The Plaintiff’s employer paid benefits to him for the maximum

benefit period of the short-term disability plan.

16.   While off from work, the Plaintiff continued his treatment. He consulted with

his neurologist regarding adjustments to his medications, hoping to find a more

suitable regimen to enable him to return to work.

17.   After remaining off work for a while, the Plaintiff began to feel better. His

pain decreased and he regained mental clarity. By the end of the year, the Plaintiff

felt well enough to return to work.

18.   Therefore, he asked his neurologist to release him to return to his job.

19.   His neurologist agreed and the Plaintiff returned to his job, initially working

reduced hours. Before he could adjust to this schedule, however, the Plaintiff’s

employer required him to return to his previous, full-time work schedule.

20.   Unfortunately, the Plaintiff’s condition began to decline almost immediately

after his work schedule was increased to full-time hours. Within a short period, he

found himself in the same situation as before he took leave in March 2018.

21.   The Plaintiff began dreading work again and his anxiety and depression

worsened. The Plaintiff’s workdays seemed much longer because he struggled more

to make it through an entire workday.


                                         -4-
        Case 2:21-cv-00463-RDP Document 1 Filed 03/31/21 Page 5 of 20




22.   By March 2019, approximately three (3) months after his return to work, the

Plaintiff was forced to stop working altogether.

23.   He submitted another claim for short-term disability benefits, which was

approved again and paid by his employer for the maximum benefit period.

24.   At the end of the short-term disability period, the Plaintiff’s condition had not

improved. He continued to suffer severe pain and cognitive deficits.

25.   Therefore, he submitted a claim for long-term disability benefits to Prudential.

Prudential approved the Plaintiff’s claim beginning September 7, 2019.

26.   In a short period after approving the Plaintiff’s long-term disability claim,

Prudential began conducting an ongoing review of his claim, which lasted

approximately nine (9) to ten (10) months, until Prudential decided to terminate the

Plaintiff’s benefits in September 2020.

27.   In the denial letter, Prudential stated that its decision was based on opinions

by its physician consultant. Specifically, Prudential’s physician consultant wrongly

stated that the Plaintiff noted his cognition was not a concern when, in fact, the

Plaintiff stated that his cognition was not a concern since he was no longer working.

28.   Also, Prudential’s physician consultant stated that the Plaintiff’s pain was not

incapacitating, therefore, he could stand/walk occasionally and sit, making work

feasible.




                                          -5-
          Case 2:21-cv-00463-RDP Document 1 Filed 03/31/21 Page 6 of 20




29.   Prudential falsely claimed that the Plaintiff’s neurologist suggested that he

undergo neuropsychological testing. Specifically, Prudential stated the following:

“Dr. King stated that he was not aware of any medication side effects relating to

memory issues and suggested that you undergo neuropsychological testing.”

30.   However, as reflected in a statement signed by Dr. King on July 28, 2020, he

noted the following: “I don’t recall having a conversation with Mr. Tully that

Gabapentin was not potentially causing his memory loss as your correspondence

above states. I have not ordered any formal neuropsychological testing to evaluate

his cognition.”

31.   Dr. King explained further the following regarding the Plaintiff: “He was on

disability prior to my initial visit and my understanding of his disability was from a

pain standpoint. I would defer his pain control and level of disability to his Pain

Management Physician. If formal cognitive testing is needed I can facilitate this

order.”

32.   In a note from a telemedicine visit with the Plaintiff, Dr. King also noted the

following: “He called back stating that Prudential has been on his case about going

back to work. My last note indicated that things were “manageable” on his current

regimen but I by no means wanted this to indicate his pain had resolved and there

were no further ailments. . .”




                                        -6-
        Case 2:21-cv-00463-RDP Document 1 Filed 03/31/21 Page 7 of 20




33.   Dr. King also stated: “Neuropathy is an incurable condition and the treatment

is focused on trying to lessen his pain. He has tried a variety of treatments and feels

currently that the regimen he is on is beneficial. This does not mean he is cured.”

34.   Prudential noted sending a letter to the Plaintiff’s pain management physician,

regarding his functional capacity, to which his physician suggested that the Plaintiff

undergo a functional capacity evaluation (FCE).

35.   Despite issues arising regarding the Plaintiff undergoing a neuropsychological

evaluation and an FCE, Prudential did not request the Plaintiff undergo either of

these evaluations (prior to terminating his claim), to gain further insight regarding

his restrictions and limitations.

36.   Instead, it waited until the Plaintiff appealed its termination of his claim and,

despite the Plaintiff submitting findings from an Independent Medical Evaluation

(IME) confirming he lacked the capacity to work, Prudential requested that he

undergo a neuropsychological evaluation, which it scheduled after the time for a

decision of his appeal had already passed.

37.   The Plaintiff submitted his appeal to Prudential on January 5, 2021 and

Prudential scheduled his neuropsychological evaluation for March 22, 2021, well

past the 45-day deadline to decide his appeal and without providing a sufficient basis

to extend the decision.




                                         -7-
         Case 2:21-cv-00463-RDP Document 1 Filed 03/31/21 Page 8 of 20




38.    In his appeal, the Plaintiff pointed out Prudential’s failure and refusal to

acknowledge the severity of his pain, despite his medical history of being

misdiagnosed and receiving the wrong treatment for several years. Furthermore, the

Plaintiff was noted to suffer from debilitating pain.

39.    The Plaintiff’s medical records are replete with notations regarding the

severity of his pain and his multiple medication adjustments geared toward trying to

relieve/improve his pain. In his appeal, the Plaintiff referenced the specific

information from his medical records which documented such.

40.    The Plaintiff also submitted a pain journal in support of his appeal, reflecting

his daily struggles with pain. In his journal, the Plaintiff repeatedly noted tingling

and numbness in his hands and feet, loss of balance, and burning sensations, pain,

and stiffness in his feet.

41.    Prior to its termination of his claim, the Plaintiff explained to the claims

adjuster repeatedly the severity of his ongoing pain, despite having a pain stimulator.

He told the adjuster that his stimulator improved his pain, but his pain remained

chronic and severe. However, the adjuster ignored the Plaintiff and instead,

expressed his desire that the Plaintiff’s doctor change his medications to prevent

adverse side effects and enable the Plaintiff to return to work.

42.    During the entire nine (9) to ten (10) months Prudential reviewed the

Plaintiff’s claim, he felt threatened and harassed by the claims adjuster, who


                                         -8-
        Case 2:21-cv-00463-RDP Document 1 Filed 03/31/21 Page 9 of 20




continued to request the same information from him which he had already provided.

The Plaintiff’s monthly disability payments were delayed due to Prudential’s

repeated requests for updated medical information after every doctor’s visit. The

information from the visits continued to reflect that the Plaintiff’s condition

remained essentially the same.

43.   Despite the Plaintiff noting on an Activities of Daily Living form he submitted

to Prudential, that his wife or daughter had to drive him after he took his medications,

and his limited ability to engage in household chores (i.e., twice a week),

Prudential’s physician consultant stated that the Plaintiff’s ability to drive and

perform household chores supported his ability to work.

44.   On the same form, the also noted that he suffered from constant and severe

pain and burning in his feet, numbness and tingling in his hands, memory loss and

confusion from medication and depression, and constant mental stress due to his

pain. He stated that he was constantly sleepy and required naps, which he never took

previously.

45.   In its review, Prudential obtained information from the Plaintiff’s Facebook

account, including his advertisement for someone to assist with yardwork,

specifically, blowing leaves and grass, cutting edges, putting out pine bark, and

handling other landscaping duties. This information further confirmed the Plaintiff’s

restrictions and limitations.


                                         -9-
        Case 2:21-cv-00463-RDP Document 1 Filed 03/31/21 Page 10 of 20




46.    The Plaintiff also noted in his appeal eight (8) specifically documented

instances noting his adverse medication side effects, including sedation, feelings like

a ‘zombie,’ and jerks. He also noted further comments by his neurologist, indicating

that the Plaintiff’s memory deficits and cognitive slowing was not surprising, given

his prescriptions for Gabapentin and Oxcarbazepine.

47.    The Plaintiff underwent an Independent Medical Examination (IME) on

December 18, 2020 by occupational medicine physician, Robert L. Ross, III, M.D.,

MPH. The Plaintiff’s examination results included the following abnormal findings:

ataxic gait, mild cerebellar signs, slurred speech, and emotional lability.

48.    Dr. Ross confirmed the following supported impairments suffered by the

Plaintiff based on his review of the medical records and his examination of the

Plaintiff:   idiopathic polyneuropathy, chronic pain, gait imbalance, anxiety,

depression, chronic pain, and adverse medication side effects.

49.    Dr. Ross also noted his clinical observations of the Plaintiff during the IME,

which included times the Plaintiff appeared to be in a ‘fog’, confused, and unable to

remember things. Dr. Ross noted that the Plaintiff’s presentation was of someone

suffering from a complex neurological impairment involving cognitive and physical

complications/dysfunction of the central nervous system.

50.    Based on the Plaintiff’s medical history and IME results, Dr. Ross concluded

he remained unable to work, specifically due to erosion of his higher order executive


                                        - 10 -
        Case 2:21-cv-00463-RDP Document 1 Filed 03/31/21 Page 11 of 20




functionality and his chronic, debilitating pain. Dr. Ross confirmed that the Plaintiff

would continue to require flexibility, specifically, rest periods during the day,

making it unfeasible for him to meet the demands of full-time employment,

particularly with respect to his previous job.

51.   In addition to submitting Dr. Ross’ IME findings in further support of his

appeal, the Plaintiff also submitted a picture of his feet to Prudential, which showed

the very bright red color often associated with burning and tingling sensations, as

well as temperature changes caused by neuropathy.

52.   Despite the issues raised by the Plaintiff in his appeal and the supporting

evidence he submitted with his appeal, especially his recent IME results, Prudential

obtained adverse medical opinions from Tatyana Gitlevich, M.D.

53.   In her report, Dr. Gitlevich wrongly concluded that the Plaintiff’s previous

job was sedentary. Prudential was aware that the Plaintiff frequently traveled for his

job, which meant his job was considered ‘light’ duty work. There is no indication

that Prudential corrected Dr. Gitlevich regarding this issue.

54.   Dr. Gitlevich failed to acknowledge that, regardless of the physical demand

level associated with the Plaintiff’s job, his pain made it impossible for him to return

to work due to the distracting and debilitating nature of it.




                                         - 11 -
        Case 2:21-cv-00463-RDP Document 1 Filed 03/31/21 Page 12 of 20




55.   She also failed to acknowledge that, while walking and standing increases the

Plaintiff’s pain, it is not the source of his pain. Rather, his disease is the source of

his pain, and, even when sitting, the Plaintiff’s pain is severe.

56.     Dr. Ross pointed this out in a supplemental declaration submitted in response

to Dr. Gitlevich’s opinions. As well, he pointed out repeated references to the

Plaintiff’s pain in the medical records and consistent pain noted in the Plaintiff’s

pain journal.

57.   In response to Dr. Gitlevich’s notation that the Plaintiff was not noted to use

an assistive device, Dr. Ross explained that use of an assistive device is not a

medically supported standard for disability.

58.   Furthermore, contrary to Dr. Gitlevich’s assertion, the Plaintiff noted his use

of a cane and motorized cart at times.

59.   Dr. Gitlevich also wrongly characterized the Plaintiff as a chronic alcohol user

(with an alcohol dependency), even though he was noted to use alcohol moderately.

She also attributed the Plaintiff’s alcohol use to his neuropathy, despite no indication

by his doctors of such.

60.   The Plaintiff submitted a supplemental declaration explaining further the

frequency of his alcohol. Specifically, he stated that before COVID, he went out to

dinner with friends approximately once a month. He usually drank beer during these




                                         - 12 -
         Case 2:21-cv-00463-RDP Document 1 Filed 03/31/21 Page 13 of 20




outings and sometimes at home, which amounted to six (6) to eight (8) beers per

month.

61.   After his monthly dinners with friends ceased due to COVID, the Plaintiff

noted drinking about three (3) to five (5) beers per month.

62.   In addition to the Plaintiff’s statements of drinking a few beers per month, Dr.

Ross also confirmed that moderate use of alcohol is not a cause of neuropathy and,

in fact, there must be significant alcohol misuse for it to contribute to this condition.

63.   He pointed out further Dr. Gitlevich’s failure to consider the probable genetic

source of the Plaintiff’s diagnosis, given his mother’s medical history.

64.   In response to Dr. Gitlevich’s statement that Dr. Ross’ notation of cerebellar

signs regarding the Plaintiff could not be explained for reasons other than alcohol

use, Dr. Ross pointed out that ataxia is, indeed, a cerebellar sign. He also reiterated

information contained in his report, regarding his own clinical observations of the

Plaintiff’s cognitive deficits, which are support for cerebellar signs.

65.   Like the Plaintiff’s neurologist, Dr. Ross pointed out that sensory

polyneuropathy is a progressive, incurable disease with ongoing symptoms.

Therefore, he noted the unsupportable basis of Dr. Gitlevich’s opinion that

restrictions and limitations would apply for only six (6) months.

66.   In addition to characterizing the Plaintiff as a chronic/dependent alcohol user

with no credible basis for doing so, Dr. Gitlevich also stated that he operated heavy


                                         - 13 -
        Case 2:21-cv-00463-RDP Document 1 Filed 03/31/21 Page 14 of 20




machinery due to the use of his riding lawnmower. Despite this endeavor only

requiring the Plaintiff to insert a key and start the engine, Dr. Gitlevich characterized

lawnmower riding the same as someone operating a forklift, crane, or bulldozer.

67.    Despite factual inaccuracies in her report, upon which she based her opinions

and essentially ignored the physical limitations suffered by the Plaintiff due to his

disease, Dr. Gitlevich insisted that the Plaintiff should undergo a neuropsychological

evaluation.

68.    Dr. Ross noted his concern with Dr. Gitlevich’s insistence that the Plaintiff

undergo such an evaluation, given her minimization of some of the primary reasons

for his disability.

69.    He also noted his surprise by Dr. Gitlevich’s attempt to discredit the Plaintiff

without ever having met him and, also, given the Plaintiff’s almost thirty (30) year

work history with the same company, and the significant demands of his job as an

Indirect Sales Tax Director.

70.    After the Plaintiff submitted a letter dated February 18, 2021, along with his

signed supplemental declaration, as well as a signed supplemental declaration from

Dr. Ross, requesting a response from Prudential to the issues raised about Dr.

Gitlevich’s medical review, Prudential responded via a letter dated February 25,

2021, advising the Plaintiff that a neuropsychological evaluation had been set up for




                                         - 14 -
        Case 2:21-cv-00463-RDP Document 1 Filed 03/31/21 Page 15 of 20




him on March 22, 2021. Prudential did not respond to the issues raised by the

Plaintiff regarding Dr. Gitlevich’s review.

71.   To expedite the evaluation due to his financial situation, the Plaintiff obtained

an earlier date to undergo the evaluation, which was conducted on March 3, 2021.

72.   On March 17, 2021, he submitted the report of his neuropsychological

evaluation, which confirmed abnormal cognitive findings, noted to be the likely

result of adverse medication side effects.

73.   In his report, the neuropsychologist noted that the Plaintiff appeared antsy and

jittery during the interview and testing, and that he was unsteady on his feet. He also

noted the Plaintiff’s difficulty understanding test instructions, at times requiring that

the instructions be repeated for purposes of comprehension.

74.   After submission of the report, instead of moving forward with a decision of

the Plaintiff’s appeal, given that it was well past the 45-day deadline, Prudential then

requested that the Plaintiff sign an authorization for release of the raw data from his

neuropsychological evaluation.

75.   Had the Plaintiff undergone the neuropsychological evaluation Prudential

scheduled for him on March 22, 2021, and such evaluation yielded adverse opinions,

the Plaintiff would have been entitled according to the claim procedure regulations

to respond to the opinions within 21 days. Given this, the Plaintiff’s response would

have been well past even a 45-day extension of the appeal decision.


                                         - 15 -
        Case 2:21-cv-00463-RDP Document 1 Filed 03/31/21 Page 16 of 20




76.   During the appeal review, Prudential did not provide reasons noting

circumstances beyond its control for why it delayed obtaining the medical

information it sought.

77.   It also did not provide the Plaintiff with a copy of Dr. Gitlevich’s medical

review (and the opportunity for the Plaintiff to promptly respond within 21 days),

until the Plaintiff inquired about the basis for Prudential’s request for him to undergo

a neuropsychological evaluation.

78.   In response to the Plaintiff’s inquiry, Prudential provided the medical review,

which was the first time the Plaintiff was made aware that these adverse medical

opinions existed. The Plaintiff pointed out to Prudential that he had a right to respond

to this information per the claim procedure regulations.

79.   The medical review report reflected the date of January 21, 2021. Had the

Plaintiff received the report this date, his response would have been due by February

12, 2021. However, it was not received by the Plaintiff until February 2, 2021, after

he inquired why Prudential was requesting that he undergo a neuropsychological

evaluation.

80.   Dr. Gitlevich indicated her belief that the Plaintiff should undergo a

neuropsychological evaluation. However, the Plaintiff’s neurologist stated, (prior to

Prudential’s termination of the claim), that he would assist with efforts to obtain a

neuropsychological evaluation of the Plaintiff if such was deemed necessary. There


                                         - 16 -
        Case 2:21-cv-00463-RDP Document 1 Filed 03/31/21 Page 17 of 20




are no indications that Prudential sought to obtain a neuropsychological evaluation

of the Plaintiff prior to terminating his claim.

81.   Rather, after the Plaintiff submitted his appeal, along with IME findings

supportive of his ongoing disability, Prudential then requested that he undergo such

an evaluation.

82.   The entire claims handling process by Prudential, from shortly after it

approved the Plaintiff’s long-term disability claim to the present, has been

adversarial and a show of unfair gamesmanship.

83.   The Plaintiff’s efforts to explain to Prudential the nature and limitations of his

condition have continued to be ignored, and Prudential has chosen to continue to

require that the Plaintiff facilitates its efforts to gather further adverse evidence to

support its decision to terminate his claim.

84.   The Social Security Administration found the Plaintiff disabled from any

occupation as of March 11, 2019.

85.   Prudential’s policy requires that the Plaintiff be disabled from his previous

occupation only for his claim to be paid.

86.   Prudential failed to show improvement in the Plaintiff’s condition, (since the

inception of his disability), sufficient to allow him to return to work.




                                         - 17 -
        Case 2:21-cv-00463-RDP Document 1 Filed 03/31/21 Page 18 of 20




87.   Prudential also failed to state why the Plaintiff’s extensive medical history

and the medical evidence, (which included repeated abnormal neurological

examinations), was insufficient to show the debilitating nature of his condition.

88.   Prudential failed to state how the Plaintiff could sustain gainful employment

while taking potent medications to try and manage his pain.

89.   It also failed to state how the Plaintiff’s ability to concentrate and focus would

not be significantly impaired by his ongoing, chronic pain.

90.   Prudential failed to state why the Plaintiff being a fall risk would not be

considered by most employers to be a reason not to hire him.

91.   Prudential failed to consider the Plaintiff’s efforts to continue working up until

he began making mistakes at work, which his employer recognized.

92.   The Plaintiff has exhausted all administrative remedies and/or further efforts

by the Plaintiff to exhaust remedies would be futile.

                                   COUNT ONE


93.   The Plaintiff incorporates by reference all previous paragraphs of this

Complaint as if set out in full.

94.   This Count is brought regarding the Plaintiff’s long-term disability policy

under 29 U.S.C. § 1132(a)(1)(B) and seeks to recover benefits, damages, and

attorney’s fees as may be recoverable under this code provision and 29 U.S.C. §

1132(g). The Plaintiff seeks to enforce his rights under the long-term disability plan

                                        - 18 -
           Case 2:21-cv-00463-RDP Document 1 Filed 03/31/21 Page 19 of 20




in question. This plan is an employee benefit plan that appears to be regulated by

the Employee Retirement Income Security Act (hereafter ERISA), 29 U.S.C. § 1001

et seq.

95.       On or around September 25, 2020, Prudential wrongfully and in violation of

its obligations under ERISA denied long-term disability benefits to the Plaintiff.

Prudential has continued to deny benefits to the Plaintiff since that time. Prudential

has failed to conduct a full and fair review of this claim.

          WHEREFORE, the Plaintiff demands judgment against Prudential as

follows:


                (a)   For a de novo review of this claim;


                (b)   For the sum of all past due long-term disability benefits;

                (c)   For reinstatement of the Plaintiff’s claim to all present and

                      future long-term disability benefits under the Plan;

                (d)   For an award of attorney’s fees;

                (e)   For interest on all past due benefits;

                (f)   For such other further or different relief as may be just and

                      proper under 29 U.S.C. § 1132(a)(1)(B) including surcharge

                      damages as allowed by law.




                                          - 19 -
      Case 2:21-cv-00463-RDP Document 1 Filed 03/31/21 Page 20 of 20




                                  Ariel S. Blocker
                                  (ASB-0090-Z82A)


                                  Attorney for the Plaintiff
                                  Hugh Thomas Tully
                                  The Martin Law Group, LLC
                                  P.O. Box 20087
                                  Tuscaloosa, AL 35402
                                  Ph. (205) 343-1771
                                  Fax (205) 343-1781
                                  ariel@erisacase.com


Plaintiff’s Address:
Hugh Thomas Tully
c/o The Martin Law Group, LLC
P.O. Box 20087
Tuscaloosa, AL 35402

Defendant’s Address:
The Prudential Insurance Company of America
c/o C T Corporation System
Agent for Service of Process
2 North Jackson Street, Suite 605
Montgomery, AL 36104




                                   - 20 -
